PER CURIAM.
 Appellant wife asserts on appeal that the trial court erred in not granting her a special equity in appellee husband’s solely owned corporation, and in failing to award adequate lump sum alimony and permanent periodic alimony. We see no basis for the asserted special equity and no abuse of discretion in the awards of lump sum and permanent periodic alimony. See, Canakaris v. Canakaris, 382 So.2d 1197, at 1200-1203 (Fla.1980).
On cross-appeal, appellee husband appeals from a portion of the final judgment of dissolution which awarded the wife real property owned in fee simple by the husband’s solely owned corporation, a non-party to the action. We agree that this was error. Feldman v. Feldman, 390 So.2d 1231 (Fla.3d DCA 1980). We REVERSE and REMAND with directions that the trial judge delete Winter Home Lot 92 from the assets awarded to the wife. The wife shall be granted an alternative award equivalent in value, as nearly as practicable, to the deleted asset.
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
McCORD, ERVIN and SHAW, JJ., concur.